Exhibit 10.2
Cigna Corporation


Cigna Long-Term Incentive Plan: Nonqualified Stock Option Grant Agreement


Cigna Corporation (“Cigna”) has granted you the option to purchase the number of
shares of Cigna Common Stock set forth below in this Option Grant Agreement
(“Option Grant”) under the Cigna Long-Term Incentive Plan (“Plan”). The date of
your Option Grant (“Grant Date”), the dates on which your Option Grant is
scheduled to vest (“Vesting Dates”) and the date on which it is scheduled to
expire (“Expiration Date”) are also indicated below. The award is subject to the
provisions of the Plan and the Terms and Conditions below.


The award of Options pursuant to this Nonqualified Stock Option Grant is
expressly conditioned on your acceptance of the terms and conditions of this
Option Grant and of the attached Confidentiality, Non-Competition and
Non-Solicitation Agreement (or, with respect to Cigna company employment in
California, the attached Confidentiality and Non-Solicitation Agreement) (as
applicable, the “Covenant Agreement”). You should carefully read all the terms
and conditions of this Option Grant and the attached Covenant Agreement and be
sure you understand what they say and what your responsibilities and obligations
are before you click on the ACCEPT button to acknowledge and agree to this
Option Grant.


If you are not willing to agree to all of the Option Grant and Covenant
Agreement terms and conditions, do not accept the Option Grant and do not click
the ACCEPT button for the Option Grant Acknowledgment and Agreement. If you do
not accept the Option Grant, you will not receive the benefits of the Option
Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Option Grant and the Covenant Agreement, which
include, among other things, restrictive covenants such as non-competition,
customer and employee non-solicitation and non-disclosure provisions and
litigation cooperation and intellectual property assignment and assistance
provisions.


Participant:
Grant Type:
Plan Name: Cigna Long-Term Incentive Plan


Grant Date:
Grant Expiration Date:
Total Options Granted:
Option Price: (USD)


Vesting Schedule

Options GrantedVesting Date



In addition to this Nonqualified Stock Option Grant and the attached Covenant
Agreement, you should also read the Plan Document and Key Contacts and Reference
Materials document (attached to the Plan) and indicate that you have done so and
agree to the terms of all documents attached to this Option Grant by checking
the appropriate box in the online grant acceptance process. The Key Contacts and
Reference Materials document contains information on how to get important stock
award information (such as the Plan Prospectus, Tax Considerations and Cigna's
Securities Transactions and Insider Trading Policy) and whom to contact if you
have questions.



--------------------------------------------------------------------------------





Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.


If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.




2



--------------------------------------------------------------------------------



Important Notice: Option Grant and Covenant Agreement Acknowledgment and
Agreement


By clicking on the ACCEPT button, I:


Acknowledge and represent to Cigna that I have:
1. received the Option Grant and the Covenant Agreement;
2. read and understand their terms and conditions, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and litigation cooperation and
intellectual property assignment and assistance provisions; and
3. received answers to any questions I had about the Option Grant and the
Covenant Agreement and their terms and conditions, including the applicable
restrictive covenants.



Scroll down for the TERMS AND CONDITIONS of the Option Grant.
        TERMS AND CONDITIONS OF YOUR [Year] GRANT
3



--------------------------------------------------------------------------------



        OF A NONQUALIFIED STOCK OPTION


These Terms and Conditions are an important part of your grant of a nonqualified
stock option (Option) from Cigna Corporation (Cigna). The terms of your Option
are in (a) the electronic Option Grant Agreement above, (b) these Terms and
Conditions, (c) the Covenant Agreement, and (d) the applicable Plan provisions.


Certain words in this document with first letters capitalized are defined in the
Option Grant Agreement above, these Terms and Conditions or Article 2 of the
Plan. This grant is void if you are not an employee of Cigna or a Subsidiary (a
Cigna company) on the Grant Date.


1. The Option
The Option gives you the right to buy a certain number of shares of Cigna Common
Stock (Shares) during the Option Period (described in paragraph 2) at the Option
Price. Your Option Grant Agreement lists the number of Shares and your Option
Price. To buy the Shares at the Option Price, you must exercise the Option.


2. Option Period; Vesting 
(a) You can exercise the Option only during the Option Period. The Option
becomes exercisable, or “vests,” on the first day of the Option Period and
expires on the last day of the Option Period.
(b) The Option Period for [ ] of the Shares starts on [ ]; for another [ ] of
the Shares on [ ]; and for [ ] of the Shares on [ ]. This is the vesting
schedule for the Option.
(c) The Option Period for all the Shares ends, and the Option will expire, the
earlier of (1) 5:00 p.m. Philadelphia time on the Expiration Date or (2) upon
your Termination of Employment as described under Early Expiration in paragraph
4.


3. Early Vesting 
The Option may vest earlier than the dates listed under paragraph 2(b) as
described here. If your Termination of Employment occurs before the Option vests
under paragraph 2, the Option will vest on your Termination of Employment date,
but only if your Termination of Employment is:
(a) Because of your death, Disability, Early Retirement or Retirement and you
have not received or will not be receiving severance pay from any Cigna company
(whether under any severance benefit plan or any contract, agreement or
arrangement); or
(b) Upon a Change of Control.


Whether there is a Termination Upon a Change of Control for purposes of this
Option Grant is determined by reference to a Change of Control (as defined in
the Plan) of the entity issuing this grant (Cigna Corporation) and not by
reference to a Change of Control of any predecessor entity of Cigna Corporation.


4. Early Expiration upon Termination of Employment; Exceptions
(a) Upon your Termination of Employment (other than a Termination for Cause),
the Option will expire on the earlier of the Expiration Date or ninety (90) days
after your Termination of Employment date unless one of the exceptions described
in paragraph 4(b) through (e) applies.
(b) If (1) your Termination of Employment is because of your death, Disability
or Retirement, and (2) you will not be receiving severance pay from any Cigna
company (whether under any
4



--------------------------------------------------------------------------------



severance benefit plan or any contract, agreement or arrangement), then the
Option will expire at 5:00 p.m. Philadelphia time on the Expiration Date.
(c) If your Termination of Employment is because of your Early Retirement, and
you will not be receiving severance pay from any Cigna company (whether under
any severance benefit plan or any contract, agreement or arrangement), the
Option will expire at 5:00 p.m. Philadelphia time on:
(1) The earlier of the Expiration Date or the third anniversary of your
Termination of Employment date; or
(2) The Expiration Date if, within six months before your Termination of
Employment date, you were an Executive Officer subject to the requirements of
Section 16(a) of the Securities Exchange Act of 1934 (“Executive Officer”).
(d) If your Termination of Employment is Upon a Change of Control (of Cigna
Corporation), the Option will expire on the earlier of the Expiration Date or
ninety (90) days after your Termination of Employment date.


(e) The Option will expire immediately upon your Termination for Cause.


5. Exercising the Option; Tax Withholding 
(a) Cigna may limit your rights to exercise the Option and to sell any Shares
you acquire by exercising the Option. Your rights are subject to the terms of
Cigna's Securities Transactions and Insider Trading Policy, and Cigna reserves
the right, for any reason at any time, to suspend or delay action on any request
you make to exercise the Option or sell the Shares. To comply with legal
requirements, Cigna may restrict the method by which you exercise the Option.
(b) If, because of limitations imposed by applicable law, you cannot exercise
the Option before it expires, then the Option will not expire on the date
described in paragraph 4. Instead, the Option Period will be extended
temporarily until the earlier of (1) ten business days after the first date on
which the Option again becomes exercisable without the limitations or (2) 5:00
p.m. Philadelphia time on the Expiration Date.
(c) To exercise all or part of the Option, you must (1) complete and submit any
required Option exercise form or electronic exercise instructions and (2) pay
the Option Price and any required tax withholding.
(d) You may pay the Option Price with cash. If you pay with cash, you must also
pay any applicable withholding tax liability in cash before Shares will be
deposited in your Stock Account or delivered to you.
(e) If you are a Cigna company employee when you exercise the Option, you may
pay the Option Price with Shares that are in your Stock Account if:
        (1) you first purchased the shares on the open market; or
        (2) at least six months have elapsed after the:
(A)  grant date, if you received the shares as a grant of unrestricted Shares;
(B)  vesting date, if you received them as a grant of Restricted Stock; or
(C)  purchase date, if you bought them through a previous option exercise.
        You will not be allowed to pay the Option Price with Shares if Cigna in
its sole discretion determines that it would risk adverse tax or accounting
consequences as a result. If you are not a Cigna company employee when you
exercise the Option, or if your beneficiary or estate exercises the Option, the
Option Price cannot be paid in shares of stock.
5



--------------------------------------------------------------------------------



(f) If you pay the Option Price in Shares:
(1) You must exercise the Option for at least 50 Shares.
        If there are not at least 50 Shares underlying the Option, you must
exercise the Option for all the Shares.
(2) You must pay any applicable tax-withholding obligation.
        Cigna reserves the right to withhold from the Shares you purchase enough
Shares to meet all or part of any applicable tax-withholding obligation.
        If you are an Executive Officer when you exercise the Option, you may
satisfy part of the withholding obligation by remitting to Cigna Shares you have
owned for at least six months as of the date the withholding obligation arises.
(g) You may pay the Option Price through a cashless exercise of the Option.
Cigna reserves the right to change the rules that apply to cashless exercises,
or end your ability to do a cashless exercise, at any time.


6. Book-Entry Shares
Cigna (or a custodian appointed by Cigna) will hold any Shares you, your
beneficiary or estate acquire upon exercise of the Option in book-entry form in
a Stock Account. That is, a record of Share ownership will be kept
electronically.


7. Conditions of Grant
(a) By accepting the grant, you are agreeing:
        (1)  to the Inventions provision in paragraph 7(b);
        (2) to the restrictions contained in the attached Covenant Agreement and
in paragraph 7(c)(2) below (such restrictions collectively, the “Promises”);
        (3) to notify Cigna if you accept an offer to perform services for any
individual or entity while you are subject to the non-competition Promise under
the Covenant Agreement. Such notice shall be provided by email to Cigna
Shareholder Services (shareholderservices@Cigna.com) within 10 days of your
acceptance of the offer and shall identify the individual or entity and your
anticipated start date;
        (4) to disclose the terms of the Promises (including, without
limitation, the Promises related to non-solicitation and non-competition) and
the consequences of a Violation (as defined below) to any individual or entity
for whom you perform services during the 12 month period immediately following
your Termination of Employment; and
        (5) not to engage in any activity that would constitute a Violation (as
defined below).
        You understand and agree that the conditions of the grant set forth in
this paragraph 7(a) are a material part of the inducement for Cigna's granting
you the Option and essential pre-conditions to your eligibility to exercise any
rights associated with the Option and retain any benefit from exercising the
Option.
        The award of Options pursuant to this Nonqualified Stock Option Grant is
expressly conditioned on your acceptance of the terms and conditions of this
Option Grant and of the attached Covenant Agreement. If you decide to accept
this Nonqualified Stock Option Grant, you are accepting and agreeing to all of
the terms and conditions of this Option Grant and of the attached Covenant
Agreement, which include, among other things, restrictive covenants such as
non-competition, customer and employee non-solicitation and non-disclosure
provisions and litigation cooperation and intellectual property assignment and
assistance provisions.
6



--------------------------------------------------------------------------------



        You should review the terms of this Option Grant and the Covenant
Agreement carefully to ensure that you understand what they say and what your
responsibilities and obligations are before you click on the accept button to
acknowledge and agree to this Option Grant.
(b)  Inventions
        (1) You hereby assign and promise to assign to Cigna companies or their
designee, all your right, title, and interest in and to any and all current and
future Inventions. You acknowledge that all original works of authorship which
you make (whether alone or jointly with others) within the scope of your Cigna
company employment and which are protectable by copyright are “works made for
hire,” as defined in the United States Copyright Act.
        (2) You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose such Inventions in writing upon request.
These records will remain the property of Cigna companies.
        (3) If in the course of your Cigna company employment, you incorporate a
Prior Invention into any Cigna company work product, you grant Cigna companies a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the
Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services (shareholderservices@Cigna.com) of any Prior Inventions that you are
not assigning under this paragraph 7(b).
        (4) “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.
        (5) “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you
conceived, developed, reduced to practice or fixed before your Cigna company
employment and which belong to you.
(c) Violation
        You will engage in a “Violation” if, directly or indirectly, you engage
in any willful misconduct as described in paragraph 7(c)(1) below or you break
any of the Promises.
(1) Willful Misconduct:
(A) You have a Termination of Employment initiated by a Cigna company because
you engaged in conduct that constitutes a gross violation of Cigna's Code of
Ethics and Principles of Conduct or other employment policies.
(B) You do anything else while an employee of any Cigna company that is not
discovered by the company until after your Termination of Employment and that
would, if you had still been employed at the time of the discovery, be reason
for your Termination of Employment for willful misconduct, as described above.
(2) Promise to Assist with Patent and Copyright Registrations:
(A)You Promise that, during your Cigna company employment and after your
Termination of Employment, you will assist Cigna companies, should they request
and at Cigna’s expense, to secure their rights (including any copyrights,
7



--------------------------------------------------------------------------------



patents, trademarks or other intellectual property rights) in or relating to the
Inventions in any and all countries, including by:
(i) disclosing to Cigna Companies all pertinent information and data; and
(ii) executing all applications, assignments or other instruments necessary to
apply for and obtain these rights and assign them to Cigna companies.
(d) (1) If you were an Executive Officer (subject to the requirements of Section
16 (a) of the Exchange Act) at any time during the 24-month period before the
date of a Violation of the Covenant Agreement, the People Resources Committee
will have the sole discretion to waive your obligation to make all or any part
of the Payment (described in paragraph 8) and to impose conditions on any
waiver.
(2) Otherwise, Cigna's Senior Human Resources Officer, or his or her designee,
will have the sole discretion to waive your obligation to make all or any part
of the Payment and to impose conditions on any waiver.
(3) Determinations of the People Resources Committee, Cigna's Senior Human
Resources Officer, or his or her designee, will be final and binding on all
parties.


8. Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna
may seek any additional legal or equitable remedy, including as described in the
Covenant Agreement.
(a) If you engage in any Violation at any time, Cigna will cancel any part of
the Option you have not yet exercised.


(b) You must immediately make the Payment described in paragraph 8(c) to Cigna
in the manner described in paragraph 8(d) if:
(1) You engage in a Violation of the non-competition or non-solicitation
restrictions of the Covenant Agreement; or
(2) You engage in a Violation described in paragraph 7(c)(1) (willful
misconduct) or any other Violation (e.g. you disclose Cigna company Confidential
Information in violation of the Covenant Agreement) at any time.
(c) The Payment requirement applies only to the parts of the Option, if any,
that you exercise during the 24-month period prior to the date of your
Termination of Employment and thereafter. “Payment” means the amount equal to:


(1) the number of Shares you acquire when you exercise the Option;
         multiplied by


(2) the excess of (A) the Fair Market Value on the date you exercise the Option
over (B) the Option Price;
         plus


(3) the total amount of all dividends, if any, paid on those Shares through the
date of the Payment.


(d) Cigna will recover the Payment from you by any means permitted by applicable
law, at the sole discretion of Cigna management, including but not limited to
any or all of the following methods:
8



--------------------------------------------------------------------------------



(1) If you have any Shares in a Stock Account or in any other account in
book-entry form when a Violation occurs, Cigna will take back from you the whole
number of Shares that has a total Fair Market Value as of the date of the
Violation up to, but not more than, the Payment amount.
(2) Cigna will, to the extent permitted by applicable law, reduce:
(A) The amount of any payments that any Cigna company owes you for any reason
(including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or arrangement) by
(B) The Payment amount.
        This reduction will not occur until the date a future payment to you is
due.
(3) Cigna will send you a written notice and demand for all or part of any
Payment amount. Within 30 days after you receive that notice and demand, you
must make the Payment to Cigna.


9. Consequences of a Violation: Designation of Cigna as Agent and
Attorney-in-Fact for Inventions
You agree that:
(a) If Cigna Companies are unable to obtain your signature on any instruments
needed to secure their rights in or relating to the Inventions pursuant to
paragraph 7(c)(2)(A); then
(b) You hereby appoint Cigna companies and their duly authorized officers as
your agents and attorneys in fact to act for and on your behalf to execute and
file any documents and take other actions as may be necessary for Cigna
companies to secure those rights.
10. Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process
your stock transaction requests in a timely manner; however, Cigna makes no
promises or guarantees to you relating to the market price of the Shares or to
the time it may take to act on your request to exercise the Option, or sell the
Shares. By accepting this Option grant:
(a) You acknowledge that the action you request may not be completed until
several days after you submit it.
(b) You agree to assume the risks, including the risk that the market price of
the Shares may change, related to delays described in paragraph 10(a):
(1)Between the time you submit an Option exercise form and the time your Option
is actually exercised; and
(2)Between the time you ask for any Shares to be sold and the time your Shares
are actually sold.
11. Applicable Law
You understand and agree that, except as otherwise provided in the Covenant
Agreement, the terms and conditions of this Option Grant and all determinations
made under the Nonqualified Stock Option Grant Agreement, the Plan, and these
Terms and Conditions will be interpreted under the laws of the State of
Delaware, without regard to its conflict of laws rule.
For the avoidance of doubt, the terms and conditions of the Covenant Agreement
and all determinations made under the Covenant Agreement will be interpreted
under applicable state law as set forth in the Covenant Agreement.
9



--------------------------------------------------------------------------------



12. Arbitration
Except as otherwise provided in the Covenant Agreement, if you have an agreement
with Cigna to arbitrate employment related disputes, you agree to resolve any
disputes relating to this Nonqualified Stock Option Grant through arbitration.
        
13. Acceptance
If you disagree with any of these Terms and Conditions, or the terms and
conditions of the Covenant Agreement, YOU MUST NOT ACCEPT THE OPTION GRANT. If
you sign the Option grant or the Covenant Agreement, or acknowledge your
acceptance electronically or otherwise, you will be:
(a)  Agreeing to all the terms and conditions of the Option grant and of the
Covenant Agreement, including the Inventions provision in paragraph 7(b) and all
of the Promises;
(b)  Warranting and representing to Cigna that you are, and will remain, in full
compliance with all applicable terms and conditions;
(c)  Authorizing Cigna to recover the Payment described in paragraph 8 and to
seek any other available remedy pursuant to the Covenant Agreement if you engage
in a Violation; and


(d) Appointing Cigna as your agent and attorney-in-fact to secure rights with
respect to Inventions if unable to obtain your signature as described in
paragraph 9.


[Year] Option Grant Agreement including Terms and Conditions




10

